Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, as follows: Appellants contended that chapters 518 and 626 of the Laws of 1926 and article 37 of the Education Law of the State of New York, as interpreted by the Commissioner of Education and construed by the courts of *826this State, denied them equal protection of the laws and deprived them of their property without due process of law in violation of the Fourteenth Amendment of the Constitution of the United States. This court held that there was no such denial or deprivation. [See 9 N Y 2d 633.]